The Attornesy General of Texas
                                               June 19, 1986
 JIM MAlTOX
 Attorney General



 Supreme Court Building         Eonorable Allen R>ss Hightower       Opinion No.   JM-504
 P. 0. BOX 12548
 Austin. TX. 78711. 2548
                                Chairman
 512/4752501                    Law Enforcement Cnnmittee            Re: Whether section 16.02(e) of
 Telex 9101874-1387             Texas Rouse of Representatives       the Education Code, which autho-
 Telecopier  51214750285        P. 0. Box 2910                       rises a school district to re-
                                Austin, Texas   73769                ceive state funds in accordance
 714 Jackson, Suite 700
                                                                     with maximum price differential
 Dallas. TX. 75M24508                                                index, is applicable beyond the
 214l742.6944                                                        1984-85 academic year

                                Dear Representative Hightower:
 4824 Alberta Ave., Suite 160
 El Paso. TX. 759052793
 915633-3484                        You ask the op~inionof this office as to whether section 16.102(e)
                                of the Education Code is applicable after the 1984-85 school year.
                                Section 16.102(e) authorizes a school district that meets specified,
MO1    Texas, Suite 700         criteria to receLve state funds in accordance with a maximum price
    uston. TX. 77002.3111
                                differential index [PDI]. We conclude that the provisions of section
 flY223-5888
                                16.102(e) are intended to apply only to the 1984-85 school year.

 808 Broadway, Suite 312             Section 16.102(e) was enacted into the Education Code in 1984 by
 Lubbock. TX. 79401.3479        House Bill No. 72, Sixty-eighth Legislature, 2nd Called Session, as
 806/747-5238
                                part of the chapter providing for the Foundation School Program.
                                Section 16.102 established a price differential adjustment of the
 4309 N. Tenth. Suite B         basic allotment jioreach school district. Subsection (a) of section
 McAllen, TX. 75501-1885        16.102 provides th.at
 5W882-4547

                                             (a) 'The basic allotment for each district is
 MO Main Plaza, Sulle 400                 adjusted by multiplying the amount of the basic
 San Antonlo. TX. 782052797               allotment by an. index factor that reflects the
 512l2254191                              geographic variation in resource costs due to
                                          factors 'beyondthe control of the school district.
 An Equal OpportunityI
 Affirmative Action Empbyer
                                Subsection (b) scpplied a formula for adjust&g each district's basic
                                allotment, a forwla that was to be used in each school year until a
                                different formula,was adopted by the State Board of Education under
                                subchapter E of #chapter 16. The price differential index is one
                                element of that formula. Subsection (c) established a formula for
                                calculating the PI11 for each school year until a different PDI was
                                adopted by the !;tate Board of Education under subchapter E. Sub-
                                section (d) contains additional criteria for the PDI based on the
                                ranking of schoo:ldistricts in the order of index values determined
P
                                under subsection 1:~)of section 16.102. It relates .only to the PDI
                                determined under subsection (c). Subsection (e) reads as follows:



                                                           p. 2312
Honorable Allen Ross Hightower - Page 2   (JM-504)



             (e) Notwithstanding other provisions of this
         section a school district is entitled to the
         maximum PDI if located in a county in which the
         number of full-t,lmestate employees at pay grade
         10-14, plus the number of public senior college or
         university faculty at the rank of instructor or a
         higher rank, employed within the county as of May
         31,  1984, exceeds 125 percent of the number of
         nonfederally funded teachers employed in that
         county as of that date.

     Subchapter C is com~~ased of sections 16.101-16.104 and sub-
chapter E consists of sectLons 16.176-16.180. Section 16.179 directs
the State Board of Education, not later than the 30th day before the
1st day of each regular se!,c;ion
                                of the legislature, to adopt a PDI to
be used in adjusting the i.llotmentof state funds for the following
biennium. Accordingly, th, PDI for use during the 1985-87 biennium
was adopted by the board prior to the beginning of the Sixty-ninth
Session in 1985. It is the "different price differential index
adopted under subchapter E" which is referred to in section 16.102(c).

    "The price different:ial index is designed to reflect the
geographic variation in I'esource cost due to factors beyond the
control of school distr:icts." SM.         16.176.   Section 16.178
establishes an advisory csnomittee appointed by the State Board of
Education to advise the board in the development of the PDI. Section
16.177 requires the comIltroller of public accounts to collect
biennially, and report to the State Board of Education and the price
index advisory committee, price information necessary to the
development of the PDI based on an econometric model that considers
the effect of school distl,ictcharacteristics on prices paid in the
school district for goods and services.

     No inflexible rule can be announced for the construction of
statutes. However, the dominant consideration in construing statutes
is the intention of the legislature. That intention is derived from a
aeneral review of an entire!enactment and. when ascertained. shall be
given effect to attain the object and purpose of the legislature. see
City of Houston v. Morgan Guaranty International Bank, 666 S.W.2d 524.
529 (Tex. App. - Houston [lst Dist.] 1983, writ ref'd n.r.e.).

     Subchapters C and E provide for the calculation and adoption of
the PDI. When their provisions are read together, it appears that the
legislature intended the determination of the PDI to be governed by
section 16.102 of subchaptcz C only until, beginning with the 1985-87
biennium, the State Board o:EEducation began the adoption of the PDI
for each biennium under subchapter E. Thus 516.102(b) provides: "For
each school year until a different formula is adopted under Sub
chapter E . . ." the commiz~ioner shall follow this section. Similar
language is in 516.102(c). Subsection (d) of section 16.102 exuresslv
is iim?ted to the ranking csf school disiricts in the order of inde;
values determined under subsection (c) of section 16.102. Subsection
(e) states that, notwithstanding other provisions of section 16.102, a



                                  p. 2313
Honorable Allen Ross Hightower - Page 3       (~~-504)



school district meeting cert:aincriteria on May 31, 1984, is entitled
to the maximum PDI. Thir; language indicates that the legislature
thereby intended to make an exception to the calculation of the PDI
that was calculated under section 16.102, which itself was intended to
be temporary.

     Subchapter E prescribes!procedures for the ongoing collection of
information and data to be used for the development of a PDI for each
biennium by the State Boar,d of Education with the advice and recom-
mendation of the advisory committee. By subchapter E, the legislature
provided that the PDI for each biennium is based on changing factors
and is not determined permanently on the basis of criteria and
conditions that exist at a certain point in time. It is our opinion
that the legislature inter& section 16.102(e) to be part of the
calculation of the PDI only until the State Board of Education began
its biennial adoption of the PDI as provided by sections 16.176-16.180
of subchapter E.

     We conclude that the maximum PDI which is authorized for certain
school districts by section 16.102(e) is not applicable after the
1984-85 school year.

                               SUMMARY

               Section 16.102(e) of       the Education Code,
          authorizing certs:ln school     districts to receive
          state funds in accordance      with a maximum price
          differential ind,ex, is not     applicable after the
          1984-85 school year.

                                          Very truly yours
                                                 .

                                      J-/k
                                         JIM     MATTOX
                                         Attorney General of Texas

JACK HIGHTOWER
First Assistant Attorney Gczneral

MARY KELLER
Executive Assistant Attornc:yGeneral

ROBERT GRAY
Special Assistant Attorney G#eneral

RICK GILPIN
Chairman, Opinion Committee!

Prepared by Nancy Sutton
Assistant Attorney General




                                    p. 2314